On Rehearing
PRICE, Judge.
We have held this case until the decision by the Supreme Court on certiorari in the case of Gordon v. State, supra, which involved the refusal of an identical charge. In the Gordon case the Supreme Court has held the refusal of the charge is not reversible error when fairly and substantially covered by the court’s oral charge. 110 So.2d 334. The court’s oral instruction here was substantially the same as in the Gordon case. In view of the Supreme Court’s ruling in the Gordon case, by which we are bound, the judgment of the trial court is affirmed.
Application for rehearing granted.
Affirmed.